NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federal Circuit
2010-3116
GABR|EL |V|A|KA’l DELAPEN|A,
Petitioner,
v.
DEPARTMENT OF THE NAVY,
Petition for review of the N|erit Systems Protection Board in case no
SF0752090980-|-1.
Gabrie| Maika’i De|apenia moves for leave to proceed in forma pauperis
Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted
APR 29 2010
Date
cc: Gabrie| N|aika’i De|apenia
S
Jeanne E. Davidson, Esq.
21
Respondent.
ON MOT|ON
0 R D E R
FOR THE COURT
_lsl Jan Horbaly
Jan Horba|y
Cierk
FlLED
u.s. couR1" or APPEALs FOR
THE FEnsRAL ciRcuir
APR 2 9 2010
1ANHOnaALY
cum